DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/9/2020, 7/17/2020, 10/16/2020, and 11/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, ln. 3, “wherein the object causes an a pressure differential” should read –wherein the object causes a pressure differential--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
20 recites the limitation "and an interaction between the first switching device or the second switching device and the magnetic shuttle." in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner will interpret limitation as “and an interaction between the at least one switching device and the magnetic shuttle.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loretz et al. (US 2011/0155393; IDS).
In claim 1, Loretz discloses an apparatus (10; Fig. 1 and 3) for generating electrical power, the apparatus comprising: at least one power generation assembly (40) including: a housing (22) including a fluid chamber (205) configured to exchange or receive a fluid ([0028]); one or more conductive coils (209) surrounding the fluid chamber (205); and a reciprocating magnetic shuttle (62 having 67) disposed in the fluid chamber (205) and dividing the fluid chamber (205) into a first volume (202) and a second volume (204); a first conduit (Comp_C1; annotated in Fig. 3 below) connected to the first volume (202), and a second conduit (Comp_C2; annotated in Fig. 3 below) connected to the second volume (204); and 
In claim 2, Loretz discloses wherein an electrical connector (circuitry; [0029]) configured to supply electrical power to a component (64) from the one or more conductive coils (209).
In claim 3, Loretz discloses wherein the at least one switching assembly (60, 210, 214) includes a first valve (60_1) disposed in the first conduit (Comp_C1) and a second valve (60_3) disposed in the second conduit (Comp_C2), the first valve (60_1) and the second valve (60_4) operable to switch between the first operating state and the second operating state ([0031-0034]).
In claim 4, Loretz discloses wherein the housing (22) is located at a downhole component (20) configured to be disposed in a borehole (10) in a resource bearing formation, the downhole component (20) including a tubular conduit (23) through which a borehole fluid is circulated.

    PNG
    media_image1.png
    604
    775
    media_image1.png
    Greyscale
	

In claim 8, Loretz discloses at least one switching device (66) configured to control the first valve (60_1) and the second valve (60_4).
In claim 9, Loretz discloses wherein the at least one switching device (66) is configured (See NOTE) to operate the first valve (60_1) and the second valve (60_2) to switch between the first operating state and the second operating state in response to a periodic signal or command ([0024]).
NOTE: The limitation “configured to operate the first valve and the second valve to switch between the first operating state and the second operating state in response to a periodic signal or command” is a functional recitation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)).
In claim 13, Loretz discloses an apparatus (Fig. 1 and 3) reading on the method of generating electrical power, the method comprising: disposing at least one power generation assembly (40) at a component (20), the at least one power generation assembly (40) having a fluid chamber (205) configured to exchange or receive a fluid, one or more conductive coils surrounding the fluid chamber (205), a reciprocating magnetic shuttle (62, 67) disposed in the fluid chamber (205) and dividing the fluid chamber (205) into a first volume (202) and a second volume (204), a first conduit (Comp_C1; annotated in Fig. 3 above) connected to the first volume (202), and a second conduit (Comp_C2; annotated in Fig. 3 above) connected to the second volume (204); and alternating between a first operating state and a second operating state to alternate a direction of a differential pressure between the first volume (202) and the second volume (204) and cause the magnetic shuttle (62, 67) to move in a reciprocating motion and generate an electric current in the one or more conductive coils (209), wherein the first conduit (Comp_C1) is in fluid communication with a first fluid pressure source (210) including fluid having a first pressure and the second conduit (Comp_C2) is in fluid communication with a second fluid pressure source (214) including fluid having a second pressure when the at least one power generation assembly (40) is in the first operating state, and the first conduit (Comp_C1) is in fluid communication with the second fluid pressure source (214) and the second conduit (Comp_C2) is in fluid communication with the first fluid pressure source (210) when the at least one power generation assembly (40) is in the second operating state ([0030-0031]).
In claim 14, Loretz discloses wherein the at least one power generation assembly (40) includes an electrical connector (circuitry; [0029]) configured to supply electrical power to a component (64) from the one or more conductive coils (209).
In claim 15, Loretz discloses wherein the at least one power generation assembly (40) includes a first valve (60_1) disposed in the first conduit (Comp_C1) and a second valve (60_4) disposed in the second conduit (Comp_C2), the first valve (60_1) and the second valve (60_2) operable to switch between the first operating state and the second operating state.
In claim 16, Loretz discloses wherein the component (20) is a downhole component (20) configured to be disposed in a borehole (10) in a resource bearing formation, the downhole component (20) including a tubular conduit (23) through which a borehole fluid is circulated.
In claim 20, Loretz discloses wherein the at least one power generation assembly (40) includes at least one switching device (66) configured to control the first valve (60_1) and the second valve (60_4), and alternating between the first operating state and the second operating state includes operating the first valve (60_1) and the second valve (60_4) to switch between the first operating state and the second operating state in response to at least one of a periodic signal or command ([0024]), and an interaction between the at least one switching device (66) and the magnetic shuttle (62, 67).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2011/0155393; IDS) in view of Marya et al. (US 2011/0057449; IDS).
In claim 5, Loretz teaches the apparatus of claim 4, with the exception of wherein a length of the tubular conduit forms a restriction, the first fluid pressure source is the borehole fluid upstream of the restriction, and the second fluid pressure source is the borehole fluid downstream of the restriction.
However Marya teaches (Fig. 7) wherein a length of the tubular conduit forms a restriction (717), the first fluid pressure source (714) is the borehole fluid upstream of the restriction, and the second fluid pressure source (716) is the borehole fluid downstream of the restriction (717).

In claim 17, Loretz teaches the method of claim 16, with the exception of wherein a length of the tubular conduit forms a restriction, the first fluid pressure source is the borehole fluid upstream of the restriction, and the second fluid pressure source is the borehole fluid downstream of the restriction.
However Marya teaches (Fig. 7) wherein a length of the tubular conduit forms a restriction (717), the first fluid pressure source (714) is the borehole fluid upstream of the restriction, and the second fluid pressure source (716) is the borehole fluid downstream of the restriction (717).
Therefore in view of Marya, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Loretz to have a length of the tubular conduit forming a restriction, the first fluid pressure source being the borehole fluid upstream of the restriction, and the second fluid pressure source being the borehole fluid downstream of the restriction, in order to create a high velocity conditions via high pressure changes to generate more power (Marya; [0035, 0041]).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Loretz et al. (US 2011/0155393; IDS) in view of McKitrick et al. (US 2016/0341002; IDS).
In claim 6, Loretz teaches the apparatus of claim 4, with the exception of a landing seat disposed in the tubular conduit, the landing seat configured to receive an object deployed into a borehole string, wherein the object causes a pressure differential between a section upstream of the landing seat and a section downstream of the landing seat when the object is seated.

Therefore in view of McKitrick, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the apparatus of Loretz to have a landing seat disposed in the tubular conduit, the landing seat configured to receive an object deployed into a borehole string, wherein the object causes a pressure differential between a section upstream of the landing seat and a section downstream of the landing seat when the object is seated, in order to provide a plug-actuated dub for performing a downhole operation in a wellbore tube (McKitrick; [0004-0005]).
 In claim 18, Loretz teaches the method of claim 16, with the exception of wherein the at least one power generation assembly includes a landing seat disposed in the tubular conduit, and the method further comprises establishing the first fluid pressure source and the second fluid pressure source by deploying an object in a borehole string and seating the object on the landing seat to cause a pressure differential between a section upstream of the landing seat and a section downstream of the landing seat when the object is seated.
However, McKitrick teaches a power generation assembly ([0004]) including a landing seat (40) disposed in the tubular conduit (20), and further comprising establishing the first fluid pressure source (upstream of 30) and the second fluid pressure source (downstream of 30) by deploying an object (50) in a borehole string ([0014]) and seating the object (50) on the landing seat (40) to cause a pressure differential between a section upstream (upstream of 40) of the landing seat (40) and a section downstream (downstream of 40) of the landing seat (40) when the object is seated ([0015-0017]).
.
Allowable Subject Matter
Claims 7, 10-12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 7: “a bypass conduit configured to allow part of the borehole fluid to flow between the upstream section and the downstream section”
Claim 10: “wherein the at least one switching device includes a first switching device configured to control the first valve and a second switching device configured to control the second valve”
Claim 19: “wherein the at least one power generation assembly includes a bypass conduit configured to allow part of the borehole fluid to flow between the upstream section and the downstream section.”
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brennan et al. (US 2006/0099093) teaches a flow control valve having conduits for receiving or discharging fluids, with a plug disposed within a body of the valve, said valve being used for a downhole tool.
Gordon et al. (US 2010/0000731) teaches a sample tank for receiving and storing fluid having an electromagnetic actuator applying a varying electromagnetic field to the tank.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832